DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims the benefit of priority from US Provisional Application 63/128,656 filed December 21st, 2020.
Information Disclosure Statement
The information disclosure statement filed 05/12/2022 has been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: the specification is missing reference number 321, which is shown in fig. 3 as the remote care session management box. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Para [0040] line 12 “patient devices 104” should be “patient devices 304”.
Para [0040] line 19 “edge/access network portion 119A” should be “edge network portion 319A”.
 Para [0040] line 20 “macro/microcell node(s) 116-2 and 116-3” should be “macro/microcell node(s) 316-2 and 316-3”.
Appropriate correction is required.
Claim Objections
Claim 8 objected to because of the following informalities:
Claim 8 recites “an opposing side of outer body to the first face”, but should recite “an opposing side of the outer body to the first face”. This appears to be a grammatical error; thus, revision is required. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the first face”; it is unclear whether this is the first face of the substantially cylindrical body of the connector member or the substantially cylindrical seal member.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Poon et al. (US 2012/0315798 A1) herein after Poon.
Regarding claim 1, Poon teaches an electrical connector for an implantable medical device (Para [0026] “The header assembly 20 may be used in a variety of applications…the header assembly is used for Implantable Pulse Generators (IPG) used in Cardiac Rhythm Management and Neuro-stimulation.”), the electrical connector comprising:  

    PNG
    media_image1.png
    493
    760
    media_image1.png
    Greyscale
a connector member comprising a substantially cylindrical outer body and a ring shaped electrical connector housed within a central opening of the substantially cylindrical outer body and an annular channel formed on a first face of the substantially cylindrical outer body (see annotated fig. 3: below);

    PNG
    media_image2.png
    558
    602
    media_image2.png
    Greyscale
a substantially cylindrical seal member comprising an annular shoulder formed on a first face thereof (see annotated fig. 3 below), and

    PNG
    media_image3.png
    290
    617
    media_image3.png
    Greyscale
wherein the annular shoulder is configured to seat within the annular channel of the substantially cylindrical outer body with one or more of an interference fit or a snap- fit (see annotated fig. 3 below).









    PNG
    media_image4.png
    395
    647
    media_image4.png
    Greyscale
Regarding claim 2, Poon further teaches wherein the first face is substantially perpendicular to a longitudinal axis of the central opening (see annotated fig. 3 below).  

Regarding claim 3, Poon further teaches wherein the ring shaped electrical connector comprises a spring connector (Para [0016] “wherein the at least one electrical contact ring includes an annular inner groove and a spring positioned in the groove”).

    PNG
    media_image5.png
    266
    295
    media_image5.png
    Greyscale
Regarding claim 4, Poon further teaches wherein the annular channel comprises a lip extending in a radial direction (see annotated fig. 3 below).


    PNG
    media_image6.png
    761
    500
    media_image6.png
    Greyscale
Regarding claim 5, Poon further teaches wherein the annular shoulder of the substantially cylindrical seal member comprises a lip channel configured to engage with the lip (see annotated fig. 3 below).
Regarding claim 6, Poon further teaches wherein the connector member comprises a circumferential groove defined on an outer surface of the substantially cylindrical outer body (Para [0028] “Furthermore, the interface of the pins 44 with the grooves 32 prevents axial displacement of the electrical contact rings 26 and the seals 28, or compression of these parts, when the lead is inserted in the bore 24 for engagement with the springs 30”).
Regarding claim 7, Poon further teaches wherein the circumferential groove is configured to engage with a lead wire of a stimulation lead (Para [0028] “In other words, engagements between the pins 44 and the grooves 32 are configured to prevent or limit axial shifting of the various components in the direction of insertion of the lead cable when the lead cable is inserted into the bore 24”). 
Regarding claim 8, Poon further teaches
    PNG
    media_image7.png
    386
    707
    media_image7.png
    Greyscale
 wherein the cylindrical outer body comprises a second face on an opposing side of outer body to the first face, and the second face comprises a second annular channel (see annotated fig. 3 below).


    PNG
    media_image8.png
    386
    707
    media_image8.png
    Greyscale
Regarding claim 9, Poon further teaches wherein the substantially cylindrical seal member comprises a second face on an opposing side of sealing member to the first face, and the second face comprises a second annular shoulder (see annotated figure 3 below).  

Regarding claim 10, Poon further teaches wherein the ring shaped electrical connector comprises an electrically conductive material (Para [0026] “lead or lead cable (not shown), which may be generally in the shape of a pin, rod or the like can be inserted into the bore 24 to contact the springs 30 to provide electrical current flow between the lead and the electrical contact rings 26”).
Regarding claim 12, Poon further teaches wherein the substantially cylindrical outer body of the connector member comprises an electrically conductive material (Para [0026] “In practice, the contact rings 26 are wired to or in electrical communication with an enclosed circuit located inside a sealed housing”: Examiner respectfully submits that since the electrical contact rings are in electrical communication with an external circuit, they are made of an electrically conducting material).
Regarding claim 13, Poon further teaches wherein the ring shaped electrical connector is configured to electrically connect to a terminal of a stimulation lead (Para [0026] “lead or lead cable (not shown), which may be generally in the shape of a pin, rod or the like can be inserted into the bore 24 to contact the springs 30 to provide electrical current flow between the lead and the electrical contact rings 26”). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Poon in view of Dilmaghanian (US 2010/0267265 A1).
Regarding claim 14, Poon teaches -26-14166USO1a header component, wherein the header component comprises at least one bore for receiving a stimulation lead for applying to the tissue of the patient (Para [0026] “The header assembly 20 includes a header 22 having a bore 24, in which a leading cap 25, one or more generally annular electrical contact rings 26 and one or more generally annular seals 28 are mounted”); 
wherein the bore comprises a plurality of connector members and cylindrical seal members arranged in an alternating sequence (fig. 3: depicts bore 24 with alternating annular seals 28 and annular electrical contact rings 26),

    PNG
    media_image1.png
    493
    760
    media_image1.png
    Greyscale
wherein each of the connector members comprises a substantially cylindrical outer body and a ring shaped electrical connector housed within a central opening of the substantially cylindrical outer body and an annular channel formed on a first face of the cylindrical outer body (see annotated fig. 3 below); and 




    PNG
    media_image2.png
    558
    602
    media_image2.png
    Greyscale
wherein each of the cylindrical seal members comprises an annular shoulder formed on a first face thereof (see annotated fig. 3 below),

    PNG
    media_image3.png
    290
    617
    media_image3.png
    Greyscale
the annular shoulder is configured to seat within the annular channel of the substantially cylindrical outer body with one or more of an interference fit or a snap-fit (see annotated fig. 3 below). 

Poon does not explicitly teach an implantable pulse generator for generation of electrical pulses for application to tissue of a patient, comprising: a housing component containing electrical circuitry for generating the electrical pulses; the header is connected to the housing component.
However, Dilmaghanian discloses an implantable pulse generator for generation of electrical pulses for application to tissue of a patient (fig. 7A), comprising: a housing component containing electrical circuitry for generating the electrical pulses (fig. 7A: can 22: Examiner respectfully submits that the can houses the electronic circuitry of the device); the header is connected to the housing component (fig. 7A).
Therefore, it would have been obvious to have combined the header assembly of Poon to be incorporated with the implantable medical device of Dilmaghanian that includes a housing that attaches to the header because doing so would provide the whole assembly for an IMD that delivers therapeutic pulses to a patient.
Regarding claim 15, Poon in view of Dilmaghanian disclose a stimulation lead having a terminal at one end thereof (Dilmaghanian: fig. 1B electrical lead cable 44), the terminal configured to be electrically coupleable to the ring shaped electrical connector (Dilmaghanian: fig. 1B).
Regarding claim 16, Poon further teaches wherein the ring shaped electrical connector comprises a spring connector (Para [0016] “wherein the at least one electrical contact ring includes an annular inner groove and a spring positioned in the groove”).
Regarding claim 17, Poon further teaches wherein the annular channel comprises a lip extending in a radial direction (Please refer to the annotated figure 3 as shown for claim 4 above).

    PNG
    media_image6.png
    761
    500
    media_image6.png
    Greyscale
Regarding claim 18, Poon further teaches wherein the annular shoulder of the substantially cylindrical seal member comprises a lip channel configured to engage with the lip (see annotated fig. 3 below).

Regarding claim 19, Poon further teaches wherein the connector member comprises a circumferential groove defined on an outer surface of the substantially cylindrical outer body (Para [0028] “Furthermore, the interface of the pins 44 with the grooves 32 prevents axial displacement of the electrical contact rings 26 and the seals 28, or compression of these parts, when the lead is inserted in the bore 24 for engagement with the springs 30”).
Regarding claim 20, Poon further teaches wherein the circumferential groove is configured to engage with a lead wire of a stimulation lead or a corresponding projection of a header of the implantable pulse generator (Para [0028] “In other words, engagements between the pins 44 and the grooves 32 are configured to prevent or limit axial shifting of the various components in the direction of insertion of the lead cable when the lead cable is inserted into the bore 24”).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Poon in view of Vadlamudi et al. (US 2015/0142092 A1) herein after Vadlamudi.
Regarding claim 11, Poon teaches the electrical connector of claim 1, but does not explicitly teach wherein the substantially cylindrical seal member comprises an electrically insulating material.
However, Vadlamudi discloses in a similar header assembly wherein the substantially cylindrical seal member comprises an electrically insulating material (Para [0093] “Materials of construction used…of making connector seal 40 are liquid silicone used to overmold a stiff substrate made of a non-conductive material such as PEEK.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the connector of Poon to use an electrically insulating material as is disclosed in Vadlamudi because doing so would help limit electrical leakage in the implantable device. Furthermore, the insulative material would help protect the material integrity of the wire.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Allen et al. (US 2017/0100596 A1) relates to a connector block assembly that has alternating connector blocks and insulating seals (Para [0036]).
Lim et al. (US 2013/0110204 A1) relates to a spring connector for IMDs that have connectors with different shaped conductor springs (e.g., fig. 10 and fig. 15).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.E./Examiner, Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792